UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:October 17, 2012 Anchor Bancorp (Exact name of registrant as specified in its charter) Washington 001-34965 26-3356075 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 601 Woodland Square Loop, SE Lacey, Washington98530 (Address of principal executive offices and zip code) (360) 491-2250 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a) Anchor Bancorp’s (“Company”) 2012 Annual Meeting Shareholders (“Annual Meeting”) was held on October 17, 2012. (b) There were a total of 2,550,000 shares of the Company’s common stock outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 2,410,153 shares of common stock were represented in person or by proxy, therefore a quorum was present. The results of the vote for the proposals presented at the Annual Meeting were as follows: Proposal 1.Election of Directors.The following individuals were elected as directors for the terms as indicated: FOR WITHHELD BROKER NON- VOTES No. of votes Percentage of shares present No. of Votes Percentage of shares present No. of votes Douglas A. Kay George W. Donovan Terri L. Degner Based on the votes set forth above, Douglas A. Kay, George W. Donovan and Terri L. Degner were each declared to be duly elected directors for a three-year term expiring at the annual meeting of shareholders in 2015 and until their respective successors have been duly elected and qualified. The terms of Directors James A. Boora, William K. Foster, Robert D. Ruecker and Jerald L. Shaw continued. Proposal 2.Ratification of the appointment of Moss Adams LLP as the Company’s independent auditors for the year ending June 30, 2013.This proposal received the following votes: For Against Abstain Broker Non-Vote Based on the votes set forth above, the appointment of Moss Adams LLP as the Company’s independent auditors to serve for the year ending June 30, 2013 was duly ratified by the shareholders. (c)None. (d)Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ANCHOR BANCORP Date: October 19, 2012 By: /s/Jerald L. Shaw Jerald L. Shaw President and Chief Executive Officer 3
